535 F.2d 542
Thomas Lee BEAN, Petitioner and Appellant,v.STATE OF NEVADA et al., Respondents and Appellees.
No. 75-1612.
United States Court of Appeals,Ninth Circuit.
May 18, 1976.

Sam Haskins, San Francisco, Cal., for petitioner and appellant.
Robert List, Atty. Gen., Carson City, Nev., for respondents and appellees.
ORDER OF AFFIRMANCE
Before CHAMBERS, DUNIWAY and WRIGHT, Circuit Judges.


1
Following the decision of the Supreme Court in Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972), the Nevada Board of Pardons commuted Bean's death sentence to a life sentence without possibility of parole.  We cannot accept Bean's argument that a life sentence without possibility of parole is a greater punishment than a sentence of death, and we therefore reject his argument that in taking this action the Board was required to afford him the procedural rights described in Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972).


2
Other issues raised by Bean in his petition for habeas corpus were thoroughly and correctly answered by the district court's order denying the writ.  Bean v. State of Nevada, 410 F. Supp. 963 (D.Nev.1975).


3
Affirmed.